DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-20 filed 10/21/19. Claims 1,2,15 and 19 are the independent claims.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rougeot (US 6723995) in view of Herrmann et al. (US 20150285676; hereafter Herrmann).

Regarding claims 1 and 2, Rougeot discloses a structure for use in an imaging system [abstract, col 1 lines 7-16], comprising:
a first layer comprising a material that is opaque to ultraviolet (UV) and visible
light [col 5 lines 15-40, Fig 3];
a second layer comprising a material configured to emit UV or visible light upon exposure to ionizing radiation [col 5 lines 27-55, col 1 lines 28-31];

Rougeot fails to disclose a third layer comprising a material configured to emit infrared (IR) light upon exposure to UV or visible light; and a fourth layer comprising a material that is opaque to ultraviolet (UV) and visible light but transparent to IR light.

Herrmann teaches an IR LED layer with IR LED sources [10, 30 in Fig 1, par 0028-31] and that the IR layer [10 in Fig 1] is a material that is opaque to ultraviolet (UV) and visible light but transparent to IR light [par 0029].

One of ordinary skill would recognize that using Hermann’s teachings on Rougeot’s invention would allow more efficient radiation detection with less polarization in the conversion material, improving the performance of the X-ray sensor. Due to polarization effects in the detecting material volume after the onset of the X-ray irradiation, the number of counts breaks down for later measurement periods. The upcoming space 

Regarding claims 3 and 14, Rougeot in view of Hermann disclose the structure of claim 1, and Rougeot further discloses wherein the structure is configured to be positioned in proximity to a radiation detector array within the X-ray imaging system [col 1 lines 3-16].

Regarding claim 4, Rougeot in view of Hermann disclose the structure of claim 1, and Rougeot further discloses wherein the first layer is aluminum or an aluminum alloy [col 5 line 64 –col 6 line 1].

Regarding claims 5-8, Rougeot in view of Hermann disclose the structure of claim 1, and Rougeot further discloses material for the second layer and third layer [col 4 lines 8-20, col 5 lines 15-26 and col 5 lines 34-40].

Regarding claims 9 and 10, Rougeot in view of Hermann disclose the structure of claim 1, and Rougeot fails to disclose but Herrmann teaches the third and fourth layer comprises a CdZnTe crystal [par 0002, 0039].
One of ordinary skill would use Herrmann’s teachings in Rougeot’s invention as CZT is unique compared with silicon and germanium detectors in that it operates at room temperature and is capable of processing more than one million photons per second per square millimeter. The spectroscopic resolution of CZT outperforms that of most other detectors.

One of ordinary skill would recognize using Herrmann’s teachings in Rougeot’s invention would allow for photons to pass back through these layers and increase the probability of absorption of these photons.

Regarding claims 15 and 19, Rougeot discloses a method/structure for use in an imaging system [abstract, col 1 lines 7-16], comprising:
a source of ionizing radiation [X-ray in Fig 3] ; a radiation detector [11 in Fig 3]. 

Rougeot fails to disclose a structure positioned adjacent to the radiation detector and configured to emit infrared radiation when exposed to the ionizing radiation.
Herrmann teaches an IR LED layer with IR LED sources [10, 30 in Fig 1, par 0028-31].

One of ordinary skill would recognize that using Hermann’s teachings on Rougeot’s invention would allow more efficient radiation detection with less polarization in the conversion material, improving the performance of the X-ray sensor. Due to polarization effects in the detecting material volume after the onset of the X-ray irradiation, the number of counts breaks down for later measurement periods. The upcoming space charge weakens the electric field so that fewer electrons reach the anode, which manifests itself in a reduced number of counts. 


Regarding claim 16, Rougeot in view of Herrmann discloses the structure for use in an imaging system as in claim 15 [abstract, col 1 lines 7-16], comprising:
a first layer comprising a material that is opaque to ultraviolet (UV) and visible light [col 5 lines 15-40, Fig 3];
a second layer comprising a material configured to emit UV or visible light upon exposure to ionizing radiation [col 5 lines 27-55, col 1 lines 28-31];

Rougeot fails to disclose a third layer comprising a material configured to emit infrared (IR) light upon exposure to UV or visible light; and a fourth layer comprising a material that is opaque to ultraviolet (UV) and visible light but transparent to IR light.

Herrmann teaches an IR LED layer with IR LED sources [10, 30 in Fig 1, par 0028-31] and that the IR layer [10 in Fig 1] is a material that is opaque to ultraviolet (UV) and visible light but transparent to IR light [par 0029].

One of ordinary skill would recognize that using Hermann’s teachings on Rougeot’s invention would allow more efficient radiation detection with less polarization in the conversion material, improving the performance of the X-ray sensor. Due to polarization effects in the detecting material volume after the onset of the X-ray irradiation, the number of counts breaks down for later measurement periods. The upcoming space charge weakens the electric field so that fewer electrons reach the anode, which manifests itself in a reduced number of counts. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884